ROBERTSON, Presiding Judge,
dissenting.
I respectfully dissent. To demonstrate entitlement to a variance, a landowner need only show that “the plight of the premises in question is unique in that they cannot be put reasonably to a conforming use because of the limitations imposed upon them by reason of their classification in a specified zone.” Ex parte Chapman, 485 So.2d 1161, 1162 (Ala.1986). Here, the trial court heard evidence that while almost every tract within the Board’s jurisdiction has a covered boathouse or wharf at the far end of a pier, Chappuis’s tract is unique in that the presence of government-protected grassbeds prevents him from building a similar covered boathouse or wharf within the 150-foot limit imposed by the Baldwin County ordinance.
The zoning ordinance thus prevents Chap-puis from using his property in the precise manner that his neighbors use their property, and as applied to Chappuis in the setting of his property’s environment on Ono Island constitutes an arbitrary and capricious interference with his private property rights. Chapman, supra. I would affirm the judgment of the trial court; therefore, I dissent.